Zimmerman, J.,
concurring. My concurrence herein is not inconsistent with my dissent in the case of Robinson v. Commercial Motor Freight, Inc., 174 Ohio St., 498, 190 N. E. (2d), 441. There, no summons was issued before the applicable *134statute of limitations had run. Here, there was a timely issuance of the summonses followed by service, and the failure to state the amount claimed in the praecipes and summonses was, for the reasons stated and on the authorities cited in the majority opinion, a defect or irregularity which did not operate to deny the court jurisdiction over defendants’ persons.